Citation Nr: 0811091	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  93-27 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated 50 percent disabling.  

2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and D.E.


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION
The veteran served on active duty from November 1967 to June 
1970 and from August 1976 to September 1978.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

Procedural history

In an October 1992 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
rating.  The veteran appealed, arguing that a higher rating 
was warranted. In July 1993, the veteran testified at a 
hearing at the RO.

In September 1995, the Board remanded the matter for 
additional development of the evidence.  While the matter was 
in remand status, in October 1996, the veteran testified at 
another hearing at the RO.  In an October 1996 rating 
decision, the RO increased the rating for the veteran's PTSD 
to 50 percent.  Although an increased rating was granted, the 
issue of entitlement to an initial rating in excess of 50 
percent for PTSD remained in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993) [A decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal].

Also in the October 1996 rating decision, the RO denied TDIU.  
That claim was included in the appeal.

In December 1996, the Board remanded both issues to the RO 
for additional evidentiary development.  While the matter was 
in remand status, the veteran testified at a third hearing at 
the RO.

In an April 2001 decision, the Board denied a rating in 
excess of 50 percent for PTSD and denied TDIU.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  While the matter 
was pending before the Court, in January 2002, the veteran's 
attorney and a representative of VA's Office of General 
Counsel filed a joint motion for remand.  In a January 2002 
Order, the Court granted the motion, vacated that portion of 
the Board's April 2001 decision which denied a rating in 
excess of 50 percent for PTSD and denied TDIU, and remanded 
the matter further development and readjudication.

In April 2003, the Board began to conduct additional 
evidentiary development under a then recently-enacted 
regulation, 38 C.F.R. § 19.9(a)(2)(ii) (2003).  Prior to the 
completion of that development, however, in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit invalidated pertinent portions of the new 
regulation.  As a result, in September 2003, the Board 
remanded the appeal to the RO for completion of the 
additional development.

In April 2006 this case was remanded by the Board so that the 
veteran could be provided with additional notice as 
contemplated in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This was accomplished, and in May 2007 the Agency of 
Original Jurisdiction (AOJ) issued a Supplemental Statement 
of the Case (SSOC) which continued to deny the veteran's 
claims.  

The matter was returned to the Board in August 2007.  At that 
time ,a review of the record, and in particular new argument 
from the veteran's representative, indicated that another 
remand was required.  

In March 2008, the Board granted the veteran's motion to 
advance this appeal on its docket due to his advanced age.  
See 38 C.F.R. § 20.900(c) (2007).



While the Board regrets further delay a review of the record, 
shows that the development specified in the August 2007 
remand has not been completed.  Therefore, an addition remand 
is required.  The reasons for remand are discussed in more 
detail below.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the veteran if further action is required on his part.


REMAND

The September 2003 Board remand read in pertinent part that 
the AOJ should:

Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded the 
following separate examinations in the following 
order: a psychological evaluation and then a 
psychiatric examination . . . . 
 
Each examiner should discuss the current severity 
of the veteran's service-connected PTSD 
symptomatology, to include an opinion that 
separates, if possible, symptomatology due to the 
veteran's service-connected PTSD from 
symptomatology caused by other, non service- 
connected disabilities. . . .  If the 
symptomatology due to the veteran's PTSD cannot be 
separated from non service-connected 
symptomatology, the examiner should so indicate.

Each examiner should comment on the impact of the 
veteran's service-connected PTSD on his social and 
industrial adaptability.  All conclusions should be 
explained in detail.  Written reports of the 
examinations should 
be prepared. 

In written argument of the veteran's representative, it was 
asserted that the veteran had not received the examinations 
requested in the Board's September 2003 remand.  

A careful review of the record discloses that the veteran's 
representative is correct The veteran was afforded a VA 
psychological examination in February 2004.  However, the 
veteran has never been provided with a VA psychiatric 
examination.  

Specifically, in February 2004 the matter was referred for 
review by a Ph.D. level psychologist, Dr. W.S.  At the time 
of the Board's August 2007 remand, the matter was returned to 
that psychologist for clarification of his opinion.  That has 
been accomplished.  Thereafter, as indicated in the September 
2003 and in the August 2007 remands the matter should have 
been referred to a psychiatrist, that is to say an M.D. with 
a specialty in psychiatry, for an opinion.  

Although VA psychological examination occurred and the 
additional information requested from the psychologist in the 
August 2007 remand has been obtained, the original remand 
instructions regarding an opinion from a psychiatrist still 
have not been carried out.  

The Court has held that AOJ compliance with a remand is not 
discretionary, and that if the AOJ fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Under the circumstances here presented, the Board has 
concluded that this case must be again remanded. 

Accordingly, the case is REMANDED for the following action:

1.  VBA should provided the veteran with 
an evaluation by a VA psychiatrist.  The 
claims folder should be available for 
review in conjunction with the 
examination. 
The psychiatric examiner should discuss 
the current severity of the veteran's 
service-connected PTSD symptomatology, to 
include an opinion that separates, if 
possible, symptomatology due to the 
veteran's service-connected PTSD from 
symptomatology caused by other, non 
service-connected disabilities.  If the 
symptomatology due to the veteran's PTSD 
cannot be separated from nonservice-
connected symptomatology, the examiner 
should so indicate.  The psychiatric 
examiner should comment on the impact of 
the veteran's service-connected PTSD on 
his social and industrial adaptability.  
All conclusions should be explained in 
detail.  A report of the examination 
should be prepared and associated with the 
veteran's VA claims folder. 

2.  Thereafter, after undertaking any 
additional evidentiary and/or procedural 
development which it deems to be 
necessary, VBA must readjudicate the 
issues on appeal.  If the decision remains 
unfavorable to the veteran, a supplemental 
statement of the case (SSOC) should be 
prepared, and the veteran and his 
representative should be provided an 
appropriate period of time to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

